Citation Nr: 1308584	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  09-31 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to initial ratings in excess of 0 percent prior to May 30, 2008; in excess of 10 percent prior to April 10, 2009; and in excess of 30 percent thereafter for fistula in ano.

2.  Entitlement to an initial rating in excess of 0 percent for hemorrhoids.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008, July 2008, June 2009, and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2012.  A transcript of those proceedings has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  The Veteran's fistula in ano is characterized by extensive leakage and fairly frequent involuntary bowel movements.

2.  The Veteran's hemorrhoids are external and mild or moderate.


CONCLUSIONS OF LAW

1.  The criteria for an initial 60 percent disability evaluation, and no higher, for fistula in ano have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.114, Diagnostic Code 7335 (2012).

2.  The criteria for a compensable rating for the Veteran's hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.114, Diagnostic Code 7336 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has met its duty to notify for this claim.  Service connection for these issues was granted in a February 2008 rating decision.  The Veteran is now appealing the downstream issue of the initial ratings that were assigned.  Therefore, additional notice under the Veterans Claims Assistance Act of 2000 (VCAA) is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Next, VA has a duty to assist the Veteran in the development of his claim. This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records and records of his post-service VA and private treatment.

The Veteran was afforded VA compensation and pension examinations germane to his claims on appeal in April 2008, April 2009, and March 2012.  The April 2009 and March 2012 examinations were adequate because the examiners based their opinions upon consideration of the Veteran's prior medical history, described the disabilities in sufficient detail so that the Board's evaluations of the claimed disabilities will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Additionally, the VA examinations of record fully describe the functional effects caused by the Veteran's claimed disorders.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).    

The Veteran also testified before the undersigned Veterans Law Judge (VLJ) in a December 2012 videoconference hearing.  The Veteran has not identified any additional relevant, available evidence that is not of record.  The Board finds that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the hearing, specific questions were asked directed at identifying whether the Veteran had symptoms meeting the criteria for higher initial ratings.  The VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claims.  This was not necessary, however, because the Veteran volunteered his treatment history and symptoms since service.  Accordingly, the Veteran is not shown to be prejudiced on this basis.

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Initial Rating Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran is presumed to be seeking the maximum benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, (1993).

Since the issues in this case involve entitlement to an increased rating, the present level of his disability is the Board's primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Fistula in Ano

The record shows that the Veteran first sought service connection for his fistula in ano in November 2007, prior to his December 31, 2007 separation from service.  The RO issued a rating decision in February 2008 that granted the Veteran's claim for service connection as of January 1, 2008-his first day after separation from service-and assigned a noncompensable rating.  The Veteran filed a timely Notice of Disagreement, and, after the Veteran underwent VA examinations in April 2008 and April 2009, the RO issued a Statement of the Case in June 2009 in which it increased the Veteran's rating to 10 percent as of May 30, 2008-the date of a VA treatment record.  The Veteran filed a timely Substantive Appeal.  He underwent another VA examination in March 2012.  In May 2012, the RO issued a Supplemental Statement of the Case in which it increased the Veteran's rating to 30 percent as of April 10, 2009-the date of his second VA examination.  The Veteran then testified at a videoconference hearing in December 2012.

The Veteran's fistula in ano has been evaluated under 38 C.F.R. § 4.114, DC 7335.  Under that code, fistula in ano is to be rated as for impairment of sphincter control.  See 38 C.F.R. § 4.114, DCs 7332, 7335.  A 10 percent disability rating is warranted when there is constant slight or occasional moderate leakage.  

A 30 percent disability rating is warranted when there are occasional involuntary bowel movements, necessitating the wearing of a pad.

A 60 percent disability rating is warranted when there is extensive leakage and fairly frequent involuntary bowel movements.

A 100 percent disability rating is warranted when there is complete loss of sphincter control.

Following a review of the evidence of record, the Board finds that the Veteran's fistula in ano symptoms, including anal scarring and fibrotic tissue, warrant a disability rating of 60 percent, but no higher, throughout the appellate period.  In reaching this decision, the Board has reviewed the evidence of record, including VA examination reports, VA treatment records, and the Veteran's own statements.

The Veteran contends in his testimony at the December 2012 videoconference hearing that he has experienced very frequent and excessive leakage of stool and fecal matter since 2007.  See transcript, p. 10.  He further testified that he previously used toilet paper as padding to absorb the leakage, and had to change it three to four times per day.  Id., p. 7.  He stated that he now uses pads, which he changes four to five times per day.  Id., p. 8.  The Veteran explained that he sometimes has to throw his underwear away, or rinse it out before putting it in the hamper.  Id., p. 8.  Additionally, the Veteran's wife testified that the leakage has stained their bed sheets through to the mattress.  Id., p. 10.

The Board finds that the medical evidence of record is commensurate with the statements made by and on behalf of the Veteran.  In August 2008, the Veteran told his treating VA clinician that he has had a lump on his anal area for years, with discharge.  In October 2008, the Veteran told a VA clinician that he has experienced rectal pain and involuntary bowel movements for 10 years.  In November 2008, a private physician, H. Najafian, DO, found that the Veteran uses pads because of his anal drainage.  The April 2009 VA examiner, a physician, found that the Veteran has fecal incontinence daily, and sometimes multiple times daily; moderate fecal leakage; and requires pads.  The March 2012 VA examiner, another physician, found that the Veteran's fistula is characterized by constant slight leakage, leakage that necessitates wearing a pad, and fairly frequent involuntary bowel movements.

Based on the foregoing, the Board finds that a 60 percent rating is warranted for the Veteran's service-connected fistula in ano because there is both fairly frequent involuntary bowel movements, as found by the March 2012 VA examiner, and extensive leakage, as reported by the Veteran and his wife.  While recognizing that the Veteran's fecal leakage has been characterized as constant and slight, and as moderate, the Board finds that his credible testimony as to the frequency and effects of changing pads puts the question of the amount of fecal leakage within the ambit of reasonable doubt, particularly since the rating criteria do not provide a rating for moderate leakage that is more frequent than "occasional."  38 C.F.R. §§ 3.102, 4.3.

The Board further finds that a rating in excess of 60 percent is not warranted because the Veteran has not alleged, and the evidence does not show, complete loss of sphincter control.

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected fistula in ano; however, the Board finds that his symptomatology has been generally stable throughout the appeal.  Therefore, assigning staged ratings for such disability is not warranted.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. 
§ 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected fistula in ano with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology-e.g., extensive leakage, fairly frequent involuntary bowel movements, and pad usage-is fully addressed by the rating criteria under which such disability is rated.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture. 

Moreover, even if the applicable rating criteria are held not to adequately contemplate the manifestations of the Veteran's fistula in ano, referral for consideration of an extraschedular rating remains unwarranted because other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization, are not present.  For example, the Veteran informed the April 2009 VA examiner that he is employed on a fulltime basis and had not lost any time from work.  The March 2012 VA examiner likewise found that the Veteran is able to work.  Additionally, although the Veteran informed the April 2009 VA examiner that his fistula in ano causes a constant fear of experiencing fecal incontinence and renders him very awkward in social situations, such symptoms do not present an exceptional or unusual disability picture within the plain meaning of that language because they are socially normal responses to those symptoms.  Furthermore, frequent periods of hospitalization are not shown in the record or reported by the Veteran.  In summary, the Board finds that the symptoms attributable to the Veteran's fistula in ano are neither exceptional nor unusual, and thus do not warrant referral for an extraschedular rating.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Finally, the Court has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied, and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  As discussed above, the Veteran informed the April 2009 VA examiner that he is employed on a fulltime basis and had not lost any time from work, and the March 2012 VA examiner likewise found that the Veteran is able to work.  The Veteran is gainfully employed, thus TDIU is not raised by the record.

In summary, the Board finds that the Veteran's fistula in ano symptoms result in extensive leakage and fairly frequent involuntary bowel movements.  Accordingly, the Board concludes that a 60 percent rating for fistula in ano, but no more, is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.114, Diagnostic Code 7335.

Hemorrhoids

As an initial matter, the Board notes that although the Veteran did not list the issue of entitlement to an initial compensable rating for hemorrhoids on his substantive appeal, he did raise it at the December 2012 videoconference hearing.  The Court has held that the filing of a substantive appeal is not a jurisdictional requirement, that the filing of a timely substantive appeal may be waived, and that where the RO takes actions to indicate that such filing has been waived (for instance by certifying the appeal), the Board has jurisdiction to decide the appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557-58 (2003).  In this case, there is no evidence that the RO closed the appeal, and the RO certified the appeal to the Board.  Therefore, the Board finds that the requirement of filing a timely substantive appeal is waived, such that it has jurisdiction of the claim.

The record shows that the Veteran first sought service connection for his hemorrhoids in November 2007, prior to his December 31, 2007 separation from service.  The RO issued a rating decision in February 2008 that granted the Veteran's claim for service connection as of January 1, 2008-his first day after separation from service-and assigned a noncompensable rating.  The Veteran filed a timely Notice of Disagreement, and, after the Veteran underwent VA examinations in April 2008 and April 2009, the RO issued a Statement of the Case in June 2009 in which it continued the noncompensable rating.  The Veteran underwent another VA examination in March 2012.  In May 2012, the RO issued a Supplemental Statement of the Case in which it continued the noncompensable rating.  The Veteran then testified at a videoconference hearing in December 2012.

The Veteran's hemorrhoids have been evaluated under 38 C.F.R. § 4.114, DC 7336.  A 0 percent disability rating is warranted when the hemorrhoids (external or internal) are mild or moderate.

A 10 percent disability rating is warranted when the hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.

A 20 percent disability rating is warranted with persistent bleeding and with secondary anemia, or with fissures.

Following a review of the evidence of record, the Board finds that the Veteran's hemorrhoid symptoms warrant a noncompensable disability rating throughout the appellate period.  In reaching this decision, the Board has reviewed the evidence of record, including VA examination reports, VA treatment records, and the Veteran's own statements.

The Veteran contends in his testimony at the December 2012 videoconference hearing that he can tap, but not wipe, his hemorrhoids with toilet paper.  See transcript., p. 10.  He also stated that he can see blood.  Id., p. 10.  The Veteran stated that his hemorrhoids are always bleeding.  Id., p. 12.  However, he subsequently stated that "I'm wiping them on a regular basis.  When I wipe after I finish there's...potentially a spot of blood there."  Id., p. 12.  The Veteran's representative stated that there is no record of anemia.  Id., p. 13.

The Veteran's representative also stated that the Veteran's private treatment record from West Valley shows bleeding with fissures.  Id., p. 11.  However, the Board finds that the record, dated November 2008, actually shows that the Veteran had no rectal blood and no fissures at that time.

The Board finds that the medical evidence of record is consistent with a noncompensable rating.  In May 2008, a treating VA clinician using an anuscope found that the Veteran had very small hemorrhoids.

The April 2009 VA examiner found that the Veteran has intermittent external hemorrhoids with persistent bleeding, and that they occur four or more times per year, with no history of thrombosis.  The April 2009 VA examiner found on examination that the Veteran had a few small nonthrombosed nonbleeding external hemorrhoids.  He described their effect on the Veteran's toileting as mild.

The March 2012 VA examiner found that the Veteran's hemorrhoids are mild or moderate, with intermittent flares causing burning, itching, pain, and bleeding.  The examiner further characterized them as small or moderate external hemorrhoids.

Based on the foregoing, the Board finds that a noncompensable rating is warranted for the Veteran's service-connected hemorrhoids because they are mild or moderate.

A 10 percent rating is not warranted because the Veteran does not have large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences.  Similarly, a 20 percent rating is not warranted because the Veteran does not have persistent bleeding and secondary anemia.  Although the Board has considered the testimony of the Veteran and his representative, the more probative documented medical evidence contradicts the testimony in support of a higher rating.  For example, the November 2008 West Valley record shows that the Veteran had no rectal blood and no fissures.  Likewise, the Veteran's hemorrhoids were nonthrombosed and not bleeding according to the April 2009 VA examiner.  Consequently, a compensable rating for hemorrhoids is not warranted.

Additionally, the Board will not assign an additional rating for the Veteran's anal fissures under the diagnostic code for hemorrhoids, as that symptom has already been rated as part of the Veteran's fistula in ano.  The evaluation of the same manifestation under different diagnoses is to be avoided.  38 C.F.R. § 4.14.

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected hemorrhoids; however, the Board finds that his symptomatology has been stable and noncompensable throughout the appeal.  Therefore, assigning staged ratings for such disability is not warranted.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321; Thun, supra.  The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected hemorrhoids with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology-e.g., mild or moderate external hemorrhoids-is fully addressed by the rating criteria under which such disability is rated.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture. 

Moreover, even if the applicable rating criteria are held not to adequately contemplate the manifestations of the Veteran's hemorrhoids, referral for consideration of an extraschedular rating remains unwarranted because other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization, are not present.  For example, the Veteran informed the April 2009 VA examiner that he is employed on a fulltime basis and had not lost any time from work, and the examiner found that the hemorrhoids have no significant effects on the Veteran's usual occupation.  The March 2012 VA examiner likewise found that the Veteran is able to work.  Furthermore, frequent periods of hospitalization are not shown in the record or reported by the Veteran.  In summary, the Board finds that the symptoms attributable to the Veteran's hemorrhoids are neither exceptional nor unusual, and thus do not warrant referral for an extraschedular rating.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Finally, with respect to consideration of a TDIU, the Veteran informed the April 2009 VA examiner that he is employed on a fulltime basis and had not lost any time from work, and the March 2012 VA examiner likewise found that the Veteran is able to work.  The Veteran is gainfully employed, thus TDIU is not raised by the record.

In summary, the Board finds that the Veteran's hemorrhoids are no more than mild or moderate.  Accordingly, the Board concludes that reasonable doubt does not apply, and the criteria for a compensable rating for the Veteran's hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.114, Diagnostic Code 7336.


ORDER

A 60 percent disability rating for fistula in ano is granted, subject to the applicable criteria governing the payment of monetary benefits.

A compensable disability rating for hemorrhoids is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


